DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the August 3, 2021 Non-Final Office Action, filed on January 3, 2022, is acknowledged.
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Claims 3-9, 11-15, 18-30, 32-36, 38-49, 51-114 are cancelled.  Claims 115-126 are new.  Claims 1, 2, 10, 16-17, 31, 37, 50, and 115-126 are pending.  Claims 1, 2, and 10 are amended.  Claims 1, 2, 10, 16-17, 31, 37, 50, and 115-126 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 2, 10, 12, 16, 17, 31, 37, and 50, directed to a method of altering a nucleic acid at a target position in a cell, or a population of cells in the reply filed on June 18, is acknowledged.
Claims 62, 63, 72, 80, 94, 95, 96, 98, 100, 102, 110, and 111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections - withdrawn
	The objection to claim 10 because of informalities is withdrawn in view of Applicant’s deletion of “(d)” from the claim.

Claim Objections – new objection
Claim 116 is objected to because of the following informalities:  the terms “eaCas9” and “eiCas9” are not commonly known and should be accompanied with the description as defined in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 16-17, 31, 37, 50, 117, and 120-126 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wechsler et al. (WO2014130955A1, published August 28, 2014, as cited in the IDS filed June 18, 2021; "Wechsler").  This rejection is modified to address amendments to claim 1 reciting “and wherein formation of a deletion in the nucleic acid after repair is suppressed by at least 0.1- fold, formation of a deletion the nucleic acid after repair is enhanced by at least 0.1-fold, gene conversion is suppressed by at least 0.1-fold, gene conversion is enhanced by at least 0.1-fold, gene correction is suppressed by at least 0.1-fold, gene correction is enhanced by at least 5-fold, formation of an insertion in the nucleic acid after repair is suppressed by at least 0.1-fold, and/or formation of an insertion in the nucleic acid after repair is enhanced by at least 0.1-fold; in the cell or in the population of cells, relative to a cell or a population of cells not contacted with the RMEM,” and newly added claims 115-126.
Regarding claims 1, 17, and 37, Wechsler teaches a method for targeted genomic insertion in a cell, the method comprising: administering at least one nuclease to the cell, wherein the nuclease cleaves endogenous genomic sequences in the cell; administering at least one inhibitor of classic or alternative non-homologous end-joining (NHEJ) to the cell (see claim 1).  Wechsler further teaches methods and compositions for increasing efficiency of targeted gene disruption by contacting cells with a nuclease (e.g., ZFN or TALEN) or nuclease system (e.g., CRISPR/Cas with engineered single guide RNA) and inhibiting repair via classic and alternative NHEJ mechanisms in cells (see paras [0009] and [0012]).  Wechsler teaches a method of targeted gene disruption, where the activator activates a protein selected from the group consisting of RMEMs Mrel 1, Rad50, NSB1, Rad52, and combinations thereof, and wherein the nuclease is selected from the group consisting of a nuclease comprising a zinc finger protein, a CRISPR/Cas system and combinations thereof (see claims 8 and 9).  Wechsler further teaches wherein there was a 2-3 fold increase in mutagenic repair (“%indels”) in nuclease-treated cells (see Example 1 and Figs 2, 3A and 3C) and wherein, with the addition of Rad52 mRNA, there was a 2- to 4-fold increase in plasmid donor-based target integration and further by about 5-fold with the addition of DNA-PKcs inhibitor NU7441 (see Example 2; Figs. 4E and 4F).
Regarding claim 16, Wechsler teaches the method of claim 1 where the RMEM is Rad52 and adding Rad52 mRNA with DNA-PKcs inhibitors enhances donor-based target integration, thereby enhancing gene conversion of the nucleic acid at the target position in CHO cells (see paras [0189-0191]; Fig. 4E).
Regarding claim 10 and 31, Wechsler teaches a method for increasing targeted integration following nuclease-mediated cleavage in a cell, where the method comprises introducing one or more nucleases (and/or mRNAs or expression constructs that express the nuclease(s) and one or more single guide RNA if needed) along with one or more donor molecules into a host cell and introducing one or more inhibitors of proteins involved in the repair of double- or single- stranded breaks thereby increasing targeted integration of the one or more donor molecules (exogenous sequences) following nuclease cleavage in the cell (see paras [0011] and [0189-0191]).
Regarding claim 50, Wechsler teaches gene therapy applications suitable for several human cell populations and lines, including HeLa and HEK293 cells (see paras [00141-144]).
Regarding claims 117 and 123-126, Wechsler teaches ex vivo and in vivo gene correction of hemoglobinopathies in CD34+ cells and wherein the cell or population of cells is from a subject suffering from a disease or disorder and further comprising introducing the cell, or population of cells, into a subject after contacting the cell, or population of cells, with the gRNA molecule, the RNA-guided nuclease molecule, and the RMEM (see para [0170 and 0144-0145]).  Wechsler further teaches wherein the gene correction is performed in vitro (see para [0031]).
Regarding claims 120 and 121, Wechsler teaches wherein the cleavage event comprises one or more single- or double- strand breaks (see paras [0027-0029]).
Regarding claim 122, Wechsler teaches gene disruption wherein the target position in a control region, coding region, non-coding region, an intron, or an exon of a gene (see paras [0054-0056]).

Claim(s) 1, 10, 16-17, 31, 37, 50, 115, 116, 118-123, and 125 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahba et al. (WO2014201015A2, published December 18, 2014, as cited in the IDS filed June 18, 2021; "Wahba").  This rejection is modified to address amendments to claim 1 reciting “and wherein formation of a deletion in the nucleic acid after repair is suppressed by at least 0.1- fold, formation of a deletion the nucleic acid after repair is enhanced by at least 0.1-fold, gene conversion is suppressed by at least 0.1-fold, gene conversion is enhanced by at least 0.1-fold, gene correction is suppressed by at least 0.1-fold, gene correction is enhanced by at least 5-fold, formation of an insertion in the nucleic acid after repair is suppressed by at least 0.1-fold, and/or formation of an insertion in the nucleic acid after repair is enhanced by at least 0.1-fold; in the cell or in the population of cells, relative to a cell or a population of cells not contacted with the RMEM,” and newly added claims 115-126.
Regarding claims 1, 31, and 37, Wahba teaches a method for carrying out site-directed modification of a target DNA, the method comprising contacting the target DNA with a complex comprising: a Cas9 polypeptide and a guide RNA, where the guide RNA comprises a first segment comprising a nucleotide sequence that is complementary to a sequence in the target DNA and a second segment that binds to the Cas9 polypeptide; and a Rad51 polypeptide, where the Rad51 polypeptide enhances binding of the first segment to the target DNA (see claim 1 and para [0053]).  Wahba further teaches that Rad51 mediates DNA repair (see para [0092]).  Wahba further teaches the method can be carried out in a living cell in vitro, in a living cell in vivo, or in a cell-free system in vitro (see para [0054], claims 2-4, claim 10).  Wahba further teaches the guide and Cas9 can form a complex (see para [0071]).  Wahba teaches that introducing rad51A into RNA biogenesis mutants completely suppressed the elevated YAC instability (which were increased by 5 to 10 fold), both chromosome loss and terminal deletions (see para [0094]). Wahba further teaches that Wahba further teaches that the Cas9 can be a polypeptide encoded by an expression vector and where Rad51 can also be encoded on an expression vector (see paras [0066] and [0067]).  Wahba teaches a genetically modified host cell modified with one or more nucleic acids comprising nucleotide sequences encoding a Cas9 polypeptide and a Rad51 polypeptide. In some embodiments, the host cell is also genetically modified with a nucleic acid comprising a nucleotide sequence encoding a guide RNA (see para [0072]).
Regarding claims 10 and 118-119, Wahba teaches that the gRNA is not limited to a particular number of separate molecules and can therefore the method of claim 10 can comprise a second, third, and/or a fourth gRNA molecule resulting in a second, third, or fourth cleavage event. 
Regarding claims 16 and 17, Wahba teaches the RMEM Rad51 mediates DNA repair through homologous recombination, wherein the Rad51 suppresses gene correction (see paras [0094]).  Wahba further teaches the modification of the target DNA comprises replacement of all or a portion of the target DNA with a heterologous DNA (see para [0064]).
Regarding claim 50, Wahba teaches the method where the cell is a human cell (see para [0055]).
Regarding claim 115, Wahba teaches that the RNA-guided nuclease molecule comprises at least 40% to 100% identity to S. aureus Cas9 sequence (see Fig. 23 and paras [0027] and [0056].
Regarding claim 116, Wahba teaches wherein the RNA-guided nuclease molecule has reduced or no substantial nuclease activity (see paras [0057-0058]).
Regarding claims 120-121, Wahba teaches that the cleavage event comprises a single-strand or double-strand break in the target DNA (see para [0064] and claim 7).
Regarding claim 122, Wahba teaches that the target position is codon-optimized and is thereby a coding region (see para [0060]),
Regarding claim 123, Wahba teaches that the cell, or population of cells, is from a subject suffering from a disease or disorder (see paras [0042-0043]).
Regarding claim 125, Wahba teaches the method of claim 1, wherein the contacting the cell or the population of cells, with the gRNA molecule, the RNA-guided nuclease molecule, and the RMEM is performed in vivo or in vitro (see paras [0042-0043]; [0054]; [0074]; and claims 2-4).

Claim Rejections - 35 USC § 103 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 117, 124, and 126 is rejected under 35 U.S.C. 103 as being unpatentable over Wahba (WO2014201015A2, published December 18, 2014, as cited in the IDS filed June 18, 2021) as applied to claims 1, 10, 16-17, 31, 37, 50, 115, 116, 118-123, and 125  above, and further in view of Wechsler (WO2014130955A1, published August 28, 2014, as cited in the IDS filed June 18, 2021).  This rejection is modified to address amendments to claim 1 reciting “and wherein formation of a deletion in the nucleic acid after repair is suppressed by at least 0.1- fold, formation of a deletion the nucleic acid after repair is enhanced by at least 0.1-fold, gene conversion is suppressed by at least 0.1-fold, gene conversion is enhanced by at least 0.1-fold, gene correction is suppressed by at least 0.1-fold, gene correction is enhanced by at least 5-fold, formation of an insertion in the nucleic acid after repair is suppressed by at least 0.1-fold, and/or formation of an insertion in the nucleic acid after repair is enhanced by at least 0.1-fold; in the cell or in the population of cells, relative to a cell or a population of cells not contacted with the RMEM,” and newly added claims 115-126.
The teachings of Wahba are applied to claims 117, 124, and 126 as they were applied to claims 1, 10, 16-17, 31, 37, 50, 115, 116, 118-123, and 125 under 35 U.S.C § 102 above.  Wahba does not teach that the gRNA interacts with an HBB gene.  Wahba does not teach the method of claim 123, wherein the disease or disorder is a blood disease, an immune disease, a neurological disease, a cancer, an infectious disease, a genetic disease, a disorder caused by aberrant mtDNA, a metabolic disease, a disorder caused by aberrant cell cycle, a disorder caused by aberrant angiogenesis, a disorder cause by aberrant DNA damage repair, or a pain disorder.  Wahba does not teach the method of claim 1, further comprising introducing the cell, or the population of cells, into a subject after contacting the cell, or the population of cells, with the gRNA molecule, the RNA-guided nuclease molecule, and the RMEM.
Wechsler’s disclosure is directed to methods and compositions for increasing nuclease-mediated genomic modification using DNA repair inhibitors (see abstract).
Regarding claims 117, 124, and 126, Wechsler teaches ex vivo and in vivo gene correction of hemoglobinopathies in CD34+ cells and wherein the cell or population of cells is from a subject suffering from a disease or disorder and further comprising introducing the cell, or population of cells, into a subject after contacting the cell, or population of cells, with the gRNA molecule, the RNA-guided nuclease molecule, and the RMEM (see para [0170 and 0144-0145]).  Wechsler further teaches wherein the gene correction is performed in vitro (see para [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of site-directed modification as taught by Wahba in an HBB gene wherein the disease is a blood or genetic disease, and further comprising introducing the cell, or the population of cells, into a subject after contacting the cell, or the population of cells, with the gRNA molecule, the RNA-guided nuclease molecule, and the RMEM, as described by Wechsler.  Wahba teaches a method of modifying a target nucleic acid in a cell with a guide nucleic acid, Cas9, and an RMEM.  Wechsler teaches a method of increasing genomic modification in the cells of subjects suffering from hemoglobinopathies (para [0170]).  The ordinary artisan would have been motivated to combine the teachings of Wahba and Wechsler in order to treat hemoglobinopathies ex vivo in subjects in need thereof by site-direction modification of a target nucleic acid using CRISPR/Cas complexes.  The ordinary artisan would have had a reasonable expectation of success because both Wahba and Wechsler are directed to modifying target nucleic acids in a cell with guide nucleic acids, Cas9, and RMEMs.  Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. Applicant argues that the Office has not established that the art on record teaches or suggests each and every element of the invention recited in the amended claims.  Applicant argues that the primary reference of Wahba generally describes compositions and methods for increasing efficiency of Cas9-mediated target DNA modification (see, Title and Abstract of Wahba), but does not teach or suggest any methods of altering a nucleic acid at a target position in a cell, or a population of cells, the method comprising contacting the cell, or the population of cells, with (a) a gRNA molecule; (b) a RNA-guided nuclease molecule; and (c) a heterologous Repair-Modulating Enzyme Molecule (RMEM); wherein the gRNA molecule and the RNA-guided nuclease molecule interact with the nucleic acid, resulting in a cleavage event, and wherein the cleavage event is repaired by at least one DNA repair pathway that is modulated by the RMEM, and wherein formation of a deletion in the nucleic acid after repair is suppressed by at least 0.1-fold, formation of a deletion the nucleic acid after repair is enhanced by at least 0.1-fold, gene conversion is suppressed by at least 0.1-fold, gene conversion is enhanced by at least 0.1-fold, gene correction is suppressed by at least 0.1-fold, gene correction is enhanced by at least 5-fold, formation of an insertion in the nucleic acid after repair is suppressed by at least 0.1-fold, and/or formation of an insertion in the nucleic acid after repair is enhanced by at least 0.1-fold; in the cell or in the population of cells, relative to a cell or a population of cells not contacted with the RMEM, thereby altering the nucleic acid at the target position in the cell, or in the population of cells; or methods further comprising contacting the cell, or the population of cells, with a second gRNA molecule, wherein the second gRNA molecule and the RNA-guided nuclease molecule interact with the nucleic acid, resulting in a second cleavage event, and wherein the second cleavage event is repaired by the at least one DNA repair pathway that is modulated by the RMEM, as required by the pending claims.  Applicant further argues that the secondary reference of Wechsler further fails to make up for the foregoing deficiencies in Wahba.  Applicant further argues that the Office has failed to establish that Wechsler teaches or suggests any methods of altering a nucleic acid at a target position in a cell, or a population of cells, the method comprising contacting the cell, or the population of cells, with (a) a gRNA molecule; (b) a RNA-guided nuclease molecule; and (c) a heterologous Repair-Modulating Enzyme Molecule (RMEM); wherein the gRNA molecule and the RNA-guided nuclease molecule interact with the nucleic acid, resulting in a cleavage event, and wherein the cleavage event is repaired by at least one DNA repair pathway that is modulated by the RMEM, and wherein formation of a deletion in the nucleic acid after repair is suppressed by at least 0.1-fold, formation of a deletion the nucleic acid after repair is enhanced by at least 0.1- fold, gene conversion is suppressed by at least 0.1-fold, gene conversion is enhanced by at least 0.1-fold, gene correction is suppressed by at least 0.1-fold, gene correction is enhanced by at least 5-fold, formation of an insertion in the nucleic acid after repair is suppressed by at least 0.1-fold, and/or formation of an insertion in the nucleic acid after repair is enhanced by at least 0.1-fold; in the cell or in the population of cells, relative to a cell or a population of cells not contacted13 ME1 38848670v.1Application No. 16/088,159 Docket No.: 126454-01202with the RMEM, thereby altering the nucleic acid at the target position in the cell, or in the population of cells. 
In response to applicant's argument that the art on record teaches or suggests each and every element of the invention recited in the amended claims, both Wahba and Wechsler teach the amended subject matter of claim 1 as indicated above.  Regarding the argument that the secondary reference of Wechsler further fails to make up for the foregoing deficiencies in Wahba, the Office reiterates that the amended subject matter of claim 1, in addition to claims 10, 16-17, 31, 37, 50, 115, 116, 118-123, and 125, is described by Wahba as indicated in the 102 rejection above.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636